Russell, C. J.
In the trial of criminal cases, where the guilt of the accused is wholly dependent upon circumstantial evidence, it is the duty of the trial judge, without any request, to instruct the jury to the effect that if the hypothesis of the defendant’s innocence is as reasonable as that of his guilt, the defendant should be acquitted. Riley v. State, 1 Ga. App. 651 (57 S. E. 1031); Weaver v. State, 135 Ga. 317 (69 S. E. 488). The failure so to instruct the jury in this case requires the grant of a new trial. Judgment reversed.